Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146440(103)(104)                                                                                      Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  INTERNATIONAL BUSINESS MACHINES                                                                          David F. Viviano,
  CORPORATION,                                                                                                         Justices
           Plaintiff-Appellant,
  v                                                                  SC: 146440
                                                                     COA: 306618
                                                                     Court of Claims: 11-000033-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee.

  _____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  Lorillard Tobacco Company’s motion to intervene is considered, and it is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
        h0826
                                                                                Clerk